NOTE: This order is nonprecedential
United States Court of Appea|s for the Federal Circuit
2009-3254
lSMAEL DELGADO,
Petitioner,
v. '
OFFlCE OF PERSONNEL MANAGEMENT,
Respondent.
Petition for review of the Merit Systems Protection Board in AT831M080855-|-1.
0N MOTlON
0 R D E R
ismael Delgado moves for leave to proceed in forma pauperis.
The court notes that De|gado’s petition was dismissed on August 28, 2009 for
` failure to pay the fee.
Upon consideration thereof,
lT |S ORDERED THAT:
(1) The motion is granted
(2) The mandate is reca||ed, the court's August 28, 2009 dismissal order is
vacated, and the petition for review is reinstated
(3) The Oftice of Personnel Management should calculate its brief due date
from the date of filing of this order.
FOR THE COURT
SEP 24 2009
lsi Jan Horbaly
Date Jan Horbaly
cci lsmael De|gado clerk 
.lane C_ Dempsey, Esq_
320 SEP 2 4 2009
l .IAN HORBALY
1 CLERK
Je..__._;__._